06798DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of current rejection using Chambers (US 2012/0267245).

Specification
The amendment to the specification filed on 10/21/2021 is accepted due to minor name change.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstedt (US 2014/0051159) in view of Chambers (US 2012/0267245).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

  Regarding claim 1, Bergstedt discloses
A test device (a continuous flow PCR (CF-PCR) device 10; P30:3, Figs. 1-8

    PNG
    media_image1.png
    547
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    424
    570
    media_image2.png
    Greyscale
) comprising:

a first planar substrate (a substrate 15; P30:4-5, Fig. 1) with a first planar surface (the top surface of “a substrate 15”; P30:4-5, Fig. 1); 
a second planar substrate (a cover layer 30; P30:6, Fig. 1) with a second planar surface (the top surface of “a cover layer 30”; P30:6, Fig. 1); 
a first sensing area (40A of “three distinct temperature regions 40A, 40B, and 40C”; P30:11-12, Fig. 7 wherein temperature sensors 110 (P36:8-9) senses temperature) and a second sensing area (40B of “three distinct temperature regions 40A, 40B, and 40C”; P30:11-12, Fig. 7), the first sensing area and the second sensing area being disposed in-between (between “15” and “30” as disclosed in Fig. 1) the first planar surface and the second planar surface, both of the first sensing area and the second sensing area comprising a chemical and/or reagent (a mixture of ingredients including DNA sample, primers, and enzymes used for DNA synthesis; P29:3-4) in electrical connection (“providing actual substrate temperature readings in the form of a current input I(sense)”; P36:9-11) with a first electrode (one of “that senses and provides actual substrate temperature”; P36:8-9, Fig. 7) and a second electrode (the other of “that senses and provides actual substrate temperature”; P36:8-9, Fig. 7), respectively;

a first planar intermediate isolating layer (a flow feature layer 25; P30:5, Figs.1, 5 [including] a heater layer 20; P30:4, Figs. 1, 5

    PNG
    media_image3.png
    255
    499
    media_image3.png
    Greyscale
) with a flow channel (a channel 35 in which fluid flows; P30:8-9, Fig. 1), wherein the first sensing area (40A; Fig. 7) opposes (opposite bends of “35” on the horizontally flat plane; Figs. 1, 5 or rotating “10” 90 degrees, opposing vertically up and down) the second sensing area (40B; Fig. 7) with the flow channel (“35”; Figs. 1, 7) disposed in-between (as graphically disclosed in Fig. 7) the first sensing area and the second sensing area, the flow channel being configured to allow fluid (fluid flows; P30:8-9, Fig. 1) traveling through the flow channel to come into contact with the first electrode (one of “that senses and provides actual substrate temperature”; P36:8-9, Fig. 7) and the second electrode (the other of “that senses and provides actual substrate temperature”; P36:8-9, Fig. 7); and

a first heating element (one of “a plurality of heating elements 70”; P32:5, Fig. 5) disposed in-between the first planar surface (“15”; Figs. 1, 5) and the second planar surface (“30”; Figs. 1, 5);

wherein the first heating element is integrated into the first planar intermediate isolating layer (“25”; P30:5, Figs.1, 5 [including] “20”; P30:4, Figs. 1, 5).

	Bergstedt discloses “the flow channel” and “the first electrode and the second electrode” as mapped above, but is silent regarding

the flow channel being configured to allow fluid traveling through the flow channel to come into contact with the first electrode and the second electrode

	However Chambers discloses, in the analogous field for “Electrochemical Sensors with Carrier” (title, Fig. 2A-2B

    PNG
    media_image4.png
    352
    588
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    381
    560
    media_image5.png
    Greyscale
)
the flow channel (a cavity or chamber 42; P53:9, Fig. 2A) being configured to allow fluid (a fluid analyte; P53:9-10 [including] a reagent 44; P53:16-17, Fig. 2A) traveling through the flow channel to come into contact with the first electrode (“36” from “the first and second electrodes 36, 38 at a distance apart from one another to define a cavity or chamber 42 therebetween for receiving a fluid analyte”; P53:7-9, Fig. 2A-2B) and the second electrode (“38” from “the first and second electrodes 36, 38”; P53:7-8, Fig. 2A)

	The advantage of using Chambers’ “cavity or chamber 42” having “the first and second electrodes 36, 38 at a distance apart from one another to define a cavity or chamber 42 therebetween for receiving a fluid analyte” is to have a twice wider contact surface area of the electrode system using the opposite side and make “analyte detection in physiological fluids, e.g. blood or blood derived products” “used in a variety of applications, including clinical laboratory testing, home testing, etc., where the results of such testing play a prominent role in diagnosis and management in a variety of disease conditions” (P2:1-7) so that the electrodes are required to contact the physiological fluids to analyze its components or contents.
	Therefore, it would have been obvious o one having ordinary skill in the art at the time the invention was made to modify Bergstedt with Chambers by replacing Bergstedt’s temperature sensors and their locations with Chambers’ “cavity or chamber 42” having “the first and second electrodes 36, 38 at a distance apart from one another to define a cavity or chamber 42 therebetween for receiving a fluid analyte” in order to have a twice wider contact surface area of the electrode system using the opposite side and make “analyte detection in physiological fluids, e.g. blood or blood derived products” “used in a variety of applications, including clinical laboratory testing, home testing, etc., where the results of such testing play a prominent role in diagnosis and management in a variety of disease conditions” (P2:1-7) so that the electrodes are required to contact the physiological fluids to analyze its components or contents.

	Regarding claim 2, Bergstedt in view of Chambers discloses
the first heating element (Bergstedt: one of “a plurality of heating elements 70”; P32:5, Fig. 5) is contained within the first planar intermediate isolating layer (Bergstedt: a flow feature layer 25; P30:5, Figs.1, 5 [including] a heater layer 20; P30:4, Figs. 1, 5).

	Regarding claim 3, Bergstedt in view of Chambers discloses
(Bergstedt: one of “a plurality of heating elements 70”; P32:5, Fig. 5) contained within the first planar intermediate isolating layer (Bergstedt: a flow feature layer 25; P30:5, Figs.1, 5 [including] a heater layer 20; P30:4, Figs. 1, 5).

	Regarding claim 4, Bergstedt in view of Chambers discloses
the first heating element (Bergstedt: one of “a plurality of heating elements 70”; P32:5, Fig. 5) is disposed between the first planar surface (Bergstedt: the top surface of “a substrate 15”; P30:4-5, Fig. 1) and the first planar intermediate isolating layer (Bergstedt: “a flow feature layer 25” of “a flow feature layer 25”; P30:5, Figs.1, 5 [including] “a heater layer 20”; P30:4, Figs. 1, 5).

	Regarding claim 5, Bergstedt in view of Chambers discloses 
the first heating element (Bergstedt: one of “a plurality of heating elements 70”; P32:5, Fig. 5) is a heating circuitry or a heating block (Bergstedt: one of “a plurality of heating elements 70”; P32:5, Fig. 5).

	Regarding claim 8, Bergstedt in view of Chambers discloses 
a first electrode (Chambers: “36” from “the first and second electrodes 36, 38 at a distance apart from one another to define a cavity or chamber 42 therebetween for receiving a fluid analyte”; P53:7-9, Fig. 2A-2B) and a second electrode (Chambers: “38” from “the first and second electrodes 36, 38 at a distance apart from one another to define a cavity or chamber 42 therebetween for receiving a fluid analyte”; P53:7-9, Fig. 2A-2B) are disposed in-between the first planar surface (Chambers: “32”; Fig. 2A) and the second planar surface (Chambers: “34”; Fig. 2A).

	Regarding claim 9, Bergstedt in view of Chambers discloses  
the second electrode (Chambers: “38” from “the first and second electrodes 36, 38 at a distance apart from one another to define a cavity or chamber 42 therebetween for receiving a fluid analyte”; P53:7-9, Fig. 2A-2B) is disposed adjacent to the second planar substrate (Chambers: “32”, Fig. 2A) opposite the second planar surface (Chambers: “34”; Fig. 2A).

Regarding claim 11, Bergstedt in view of Chambers discloses
A medical device (Bergstedt: a lab-on-a-chip device; P27:1-2, Fig. 16) configured to interface with the test device of claim 1 (Bergstedt: a PCR device; P27:1 and a micro-fluidic continuous flow PCR device; P12:2).


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bergstedt (US 2014/0051159) in view of Chambers (US 2012/0267245) as applied to claim 1 above, and further in view of Chiu (US 2009/0152113).

	Regarding claim 7, Bergstedt in view of Chambers discloses 
the first heating element (a plurality of heating elements 70; P32:5, Fig. 5) and the first planar substrate (a substrate 15; P30:4-5, Fig. 1).

	Bergstedt discloses “the first heating element and the first planar substrate” as mapped above, but Bergstedt in view of Chambers is silent regarding
an insulating layer disposed in-between the first heating element and the first planar substrate.

	However, Chiu discloses, in the analogous field for “Gas Detection System” (title, Fig. 3

    PNG
    media_image6.png
    869
    622
    media_image6.png
    Greyscale
),
an insulating layer (second dielectric layer 440; Fig. 3) disposed in-between the first heating element (a heating electrode 434; P25:4, Fig. 3) and the first planar substrate (the plate of “a temperature detection layer 450; P32:3, Fig. 3).

	The advantage of using Chiu’s second dielectric layer 440 is to prohibit the strong electrical current from the heating electrode 434 toward the temperature detection electrode 452 and avoiding the strong heating current corrupting the measured temperature current.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bergstedt in view of Chambers with Chiu by adding Chiu’s second dielectric layer 440 above Bergstedt’s substrate 15 in order to prohibit the strong electrical current from the heating electrode 434 toward the temperature detection electrode 452 and avoiding the strong heating current corrupting the measured temperature current.


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bergstedt (US 2014/0051159) in view of Chambers (US 2012/0267245) as applied to claim 9 above, and further in view of Chiu (US 2009/0152113) and Riggles (US 2013/0105074).

	Regarding claim 10, Bergstedt in view of Chambers discloses 
the second electrode (Chambers: “38” from “the first and second electrodes 36, 38 at a distance apart from one another to define a cavity or chamber 42 therebetween for receiving a fluid analyte”; P53:7-9, Fig. 2A-2B)
 the second sensing area (Chambers: the top surface of “38” from “the first and second electrodes 36, 38 at a distance apart from one another to define a cavity or chamber 42 therebetween for receiving a fluid analyte”; P53:7-9, Fig. 2A-2B) 

	Bergstedt discloses “the second electrode” and “the second sensing area” as mapped above, but Bergstedt in view of Chambers is silent regarding
the second electrode is electrically connected to the second sensing area via a conductive via.

	However, Riggles discloses, in the same field for “Methods for manufacturing a dual biosensor test strip” (title, Fig. 3

    PNG
    media_image7.png
    703
    540
    media_image7.png
    Greyscale
),
the second electrode (the right one of the two “electrode traces 156”; P36:10, Fig. 3) is electrically (electrically conductive reagent layer 152; P36:2, Fig. 3 wherein “a vent opening 170 is aligned with the sample chamber 150”; P34:17-18) connected to the second sensing area (the right half of “the reagent area 152 contacting the right one of the two “electrode traces 156”; P36:10, Fig. 3) via a conductive via (a vent opening 170; P34:17, Fig. 3).

	The advantage of using Riggles’ one of the two “electrode traces 156” is to further provide a redundancy of measurements.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bergstedt in view of Chambers with Riggles by adding Riggles’ one of the two “electrode traces 156” on Bergstedt’s top-side of the support material 75 in order to further provide a redundancy of measurements.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 12, a test device comprising:
a second intermediate isolating layer disposed in-between the first planar intermediate isolating layer and the first planar surface, wherein the second intermediate isolating layer contains a second heating element.

The closest references are Bergstedt (US 2014/0051159), Chambers (US 2012/0267245), Chiu (US 2009/0152113), Wang (US 2010/0126884), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Reasons for the Indication of allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 6, Bergstedt in view of Chambers discloses 
the first planar intermediate isolating layer (Bergstedt: a flow feature layer 25; P30:5, Figs.1, 5 [including] a heater layer 20; P30:4, Figs. 1, 5) and the first planar surface (Bergstedt: the top surface of “a substrate 15”; P30:4-5, Fig. 1), 
a second heating element (Bergstedt: the other of “a plurality of heating elements 70”; P32:5, Fig. 5).

	Bergstedt discloses “the first intermediate isolating layer and the first planar surface” and “a second heating element” as mapped above, but is silent regarding

a second intermediate isolating layer disposed in-between the first intermediate isolating layer and the first planar surface, wherein the second intermediate isolating layer contains a second heating element.

	However, Chiu (US 2009/0152113) discloses, in the analogous field for “Gas Detection System” (title),
the first intermediate isolating layer (upper “ceramic cavity layer 150”; P17:13, Fig. 2

    PNG
    media_image8.png
    871
    565
    media_image8.png
    Greyscale
) and the (lower “ceramic cavity layer 150”; P17:13, Fig. 2),

	However, no one discloses
a second intermediate isolating layer disposed in-between
wherein the second intermediate isolating layer contains a second heating element.

	However Wang (US 2010/0126884) discloses, in the analogous field for “Analyte Sensor with Insertion Monitor, and Methods” (title, Fig. 2A

    PNG
    media_image9.png
    961
    616
    media_image9.png
    Greyscale
), 
a second intermediate isolating layer disposed in-between the first intermediate isolating layer and the first planar surface (a first substrate 12, a second substrate 14, and a spacer 15; Fig. 1), wherein the second intermediate isolating layer (a spacer 15; Fig. 1) contains a second heating element.

	However, no one discloses
a second intermediate isolating layer disposed in-between the first intermediate isolating layer
wherein the second intermediate isolating layer contains a second heating element.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samproni (US-20170184532), Wang (US-20100126884), Iyengar (US-20090026074), Tanike (US-20040005721), Aas (US-8728288), Lauks (US-8506778), Guo (US-6033866), Chan (US-5700360),  Chiu (US-20160146823), Nam (US-20150155828), Woolverton (US-8586389), Murari (US-7898267), Sun (US-9188556).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761